Citation Nr: 9922409	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
spontaneous pneumothorax, post-operative medial sternotomy, 
currently evaluated at 10 percent disabling.

2.  Entitlement to service connection for a spinal disorder, 
to include numbness of the right arm, right shoulder, and 
right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to an increased 
evaluation for bilateral spontaneous pneumothorax, post-
operative medial sternotomy, and denied entitlement to 
service connection for a spine disorder on a secondary basis.  

The issue of entitlement to service connection for a spinal 
disorder will be discussed below, the remaining issue of 
entitlement to service connection for a lung disability will 
be discussed only in the REMAND section of this Board 
decision.

The appellant's representative has asserted that an 
Independent Medical Evaluation is needed in this case as to 
the service connected issue.  For reasons set forth in 
greater detail below, the Board does not agree.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim for service 
connection.

2.  A spinal disorder, to include numbness of the right arm, 
right shoulder, and right hand, has not been shown by any 
competent evidence to be etiologically or causally related to 
the veteran's service-connected lung disability or to be due 
to any in-service occurrence or event.



CONCLUSION OF LAW

The veteran's spinal disorder, to include numbness of the 
right arm, right shoulder, and right hand, was not incurred 
in or aggravated by service, and is not proximately due to, 
the result of, or aggravated by the service-connected lung 
disability, and the claim is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, should also 
be compensated.  Id.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id. 

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran contends that he has had back pain since the in-
service surgeries for his lung pathology.  It has also been 
asserted that he developed a spinal disorder as a result of 
his service-connected lung disability and the resulting 
surgery for a pneumothorax.  As the lung disability is 
service connected, he thus argues that the spinal disorder 
should similarly be service connected.  

Historically, the veteran filed a claim for pain in his chest 
and spine in January 1991 as a result of in-service surgery 
for collapsed lungs.  Available service medical records, 
apparently provided by the appellant, show complaints of back 
pain on two occasions in February 1980, once following each 
lung procedure that was accomplished.  No chronic disorder 
shown to have been diagnosed on either occasion.  There are 
no recorded complaints of right arm, shoulder, or hand 
numbness.  

In a VA examination report dated in February 1991, the 
veteran complained of sternal and clavicular pain but no 
spine pain.  An examination of the extremities and spine and 
an X-ray of the spine were "completely normal."  The final 
diagnoses included normal spine.  The RO granted entitlement 
to service connection for a lung disorder by rating decision 
dated in June 1991.  

In March 1996, the veteran filed his claim for a spinal 
disorder on a secondary basis.  In May 1996 VA spine and 
joints examination reports, the veteran complained of 
recurrent middle and upper back muscle spasm with radiation 
to the shoulders and fingers in both arms.  Physical 
examination showed that the upper extremities, lumbar spine, 
and cervical spine examinations were normal with no 
limitation of movement, and no sensory or motor deficit.  
Deep tendon reflexes were normal.  There were no postural 
abnormalities, no fixed deformities, and the musculature of 
the back was negative.  The final diagnoses included no 
evidence of cervical, thoracic, or lumbar spine degenerative 
joint disease, and recurrence of muscle spasms, especially in 
upper back.  Private treatment records show on-going 
complaints of right shoulder, middle back, and neck pain.  

In an October 1996 addendum to the May 1996 VA examinations, 
the examiner related that he had reviewed the service medical 
records and the prior examinations.  The examiner concluded 
that it did not appear that there was any spine disease 
identified as being present and, therefore, no etiological 
relationship between the previous surgery and a spinal 
disorder.  However, the examiner concluded that there was an 
etiological relationship between the chest tenderness and the 
previous chest surgery.

Other records on file reveal that a private chiropractor had 
been treating the veteran for back pathology since 1989.  
This report did not contain reference to service or service 
connected disability as the cause of the back pathology.

Based on the evidence above, the Board finds that the veteran 
has not provided any credible medical evidence that would 
etiologically link a claimed spinal disorder with his service 
or his service-connected lung disability or otherwise show a 
relationship.  Primarily, the veteran has only offered his 
lay opinion concerning its development.  A mere contention of 
the veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
disability with a disorder incurred while in service, does 
not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  

The Board specifically accords significant probative weight 
to the recent VA examination addendum wherein the examiner 
concluded that there was no spinal disorder present and no 
relationship between the claimed spinal disorder and the 
veteran's service-connected lung disability.  The Board makes 
this finding upon the basis that the VA examiner reviewed the 
veteran's claims file prior to rendering his opinion.  In 
addition, the Board notes that the VA examiner focused upon 
the critical inquiry of this appeal; that is, whether the 
veteran's spinal disorder claimed on appeal was related to 
his service-connected lung disability.

It is also noted that there is no evidence of chronic spinal 
pathology on the 1991 VA examination.  While a chiropractor 
has reported treatment since 1989, there is no showing of 
treatment prior to that.  Thus, the competent evidence does 
not show a continuing back problem related to service.

The Board has also considered the veteran's service 
representative's argument that additional development is in 
order as the veteran is in need of an independent medical 
evaluation (IME).  Notwithstanding the representative's 
contentions, the Board finds that the VA examinations and 
addendum were adequate for rating purposes.  First, it is 
apparent to the Board that the VA spine and joints examiner 
indicated a familiarity with the veteran's claims file and 
made reference on several occasions to the descriptions of a 
past medical history and previous examinations contained in 
the claims filed.  The examiner offering the addendum opinion 
also specifically noted that the claims file had been 
reviewed.  Secondly, the physical examinations themselves 
appears to the Board to be thorough.  Further, as the claim 
is not otherwise well grounded, there is no duty to seek 
examination.  The matter does not present a complex medical 
claim or controversy as the case is currently positioned.  
Therefore, the Board finds that the examinations and addendum 
were adequate for rating purposes.

Finally, the Board has considered the veteran's statements 
that his claimed spinal disorder is the result of his 
service-connected lung disability.  Although the veteran's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no relationship between his 
claimed spinal disorder and his service-connected lung 
disability.  The veteran lacks the medical expertise to offer 
an opinion as to the existence of a current spinal disorder, 
as well as to medical causation of any current disability.  
Id.  In the absence of competent, credible evidence of a 
causal relationship, service connection is not warranted on a 
secondary basis as the claim is not well grounded.

Thus, the Board finds that there is no competent clinical 
evidence of record indicating that the veteran's claimed 
spinal disorder was attributable to or the result of his 
service-connected lung disability or to service.  Therefore, 
the Board must conclude that the veteran's claim for service 
connection is not well grounded and is, therefore, denied.


ORDER

Entitlement to service connection for a spine disorder, to 
include numbness of the right arm, right shoulder, and right 
hand, secondary to the service-connected lung disability is 
denied on the basis that the claim is not well grounded.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

At the outset, the Board notes that while the case was 
undergoing development, the VA rating criteria for evaluating 
the respiratory system changed, effective October 7, 1996, 
several months after the veteran filed his claim.  See 61 
Fed. Reg. 46720 (1996) (to be codified at 38 C.F.R. §§ 4.96, 
4.97).  Although the veteran was provided with the new 
respiratory criteria in the statement of the case, it does 
not appear that a determination was made with respect to 
whether the old or new criteria were more favorable.  The old 
criteria apply for a portion of the appeal period.  As such, 
both the old and the new criteria should be considered in 
determining the evaluation to be assigned during the 
applicable time periods.  

It is noted that the appellant's rating is assigned based on 
tenderness.  In view of the contentions advanced concerning 
increasing shortness of breath, the Board concludes that an 
additional pulmonary examination is indicated to determine 
the current status of the veteran's lung disability.  
Accordingly, the Board finds the record as it stands is 
insufficient for purposes of rendering an objectively 
supported evaluation as to the true nature of the veteran's 
respiratory complaints and, thus, to evaluate the claim on 
appeal.  

Based on the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for a lung disability, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  He and his representative are 
also notified that they are free to 
submit additional argument or evidence on 
this issue while the case is in remand 
status.

2.  The veteran should be accorded an 
appropriate VA examination(s) to 
determine the nature and extent of his 
service-connected lung disability.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
and a copy of the old and new rating 
criteria should be provided to the 
examiner for review prior to the 
examination.  The report of examination 
should include a detailed account of all 
manifestations of the disability found to 
be present.  The examiner should review 
the entire claims file and express an 
opinion, with degree of medical 
probability, as to the nature, extent, 
and frequency of the respiratory 
difficulties or episodes of breathing 
trouble that the veteran experiences as 
well as the nature and extent of any 
chest wall pathology that he experiences.  
If these matters cannot be determined 
without resort to mere conjecture, this 
should be commented upon by the examiner.  

3.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for status post bilateral 
spontaneous pneumothorax, post-operative 
median sternotomy, to include appropriate 
consideration of the old and new rating 
criteria, during the applicable time 
periods.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

